Exhibit 10.4

 

THIS NOTE WAS ORIGINALLY ISSUED ON DECEMBER 21, 2004, AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY COMPARABLE STATE
SECURITIES LAW. NEITHER THIS NOTE NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY
BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME
IS REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

PAYMENT WITH RESPECT TO THIS NOTE IS SUBJECT TO CERTAIN SUBORDINATION PROVISIONS
SET FORTH IN SECTION 3 HEREIN.

 

EAGLE FAMILY FOODS, INC.

SUBORDINATED PROMISSORY NOTE

 

December 21, 2004   $12,000,000

 

Eagle Family Foods, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to Dairy Farmers of America, Inc., a Kansas marketing
cooperative association (together with its successors and Permitted Assigns, the
“Holder”), the aggregate principal amount of $12,000,000 (as the same may be
adjusted in accordance with the provisions hereof), together with interest
thereon calculated from the date hereof in accordance with the provisions of
this Subordinated Promissory Note (this “Note”).

 

1. Interest. Interest shall accrue on a daily basis at a rate equal to 90-Day
LIBOR as published in The Wall Street Journal from time to time plus two percent
(2%) per annum (or, if less, at the highest rate then permitted under applicable
law) (calculated on the basis of a 360 day year) on the unpaid principal amount
outstanding from time to time. To the extent not prohibited by the terms of
Section 3 hereof, interest shall be due and payable in arrears in cash by the
Company to the Holder under this Note on the last business day of each calendar
quarter, beginning March 31 2005 (each such business day, a “Payment Date”). If
interest is not paid on a Payment Date because such payment is prohibited by the
provisions of Section 3 hereof, interest will accrue on a daily basis and
compound on a quarterly basis and, to the extent that any accrued or compounded
interest has not theretofore been paid, such accrued and compounded interest
shall be paid as soon as permitted in accordance with Section 3 hereof. Any
interest (including accrued interest and compounded interest) which has not
theretofore been paid shall be paid in full on the date on which the final
principal payment on this Note is made.

 

2. Principal.

 

(a) Generally. The outstanding principal amount and all accrued but unpaid
interest shall be paid in full on the first to occur of (i) November 1, 2007,
(ii) a Sale of the Company or (iii) a Recapitalization.

 

(b) Optional Prepayment. Subject to Section 3 hereof, the Company shall be
entitled to prepay all or any portion of the outstanding principal amount of
this Note without premium or penalty at any time. Upon any such optional
prepayment, the Company shall pay all accrued and unpaid interest on the
principal amount so prepaid.

 

3. Subordination; Restrictions on Payment.



--------------------------------------------------------------------------------

(a) Notwithstanding anything in this Note to the contrary, the obligations of
the Company on or in respect of this Note (including, without limitation, the
principal, interest, fees and charges on this Note) shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Superior Debt.

 

(b) Anything in this Note to the contrary notwithstanding, after (i) notice
(such notice, the “Payment Default Blockage Notice”) from any holder of Superior
Debt has been received by the Holder that any payment of the principal of or
interest, fees or other amounts on any Superior Debt has not been paid when due,
whether at stated maturity, by mandatory prepayment, by acceleration or
otherwise (each, a “Payment Default”) and remains unpaid or (ii) notice from the
Designated Holder has been received by the Holder that an event of default under
any Superior Debt Agreement other than as described in clause (b)(i) above has
occurred and is continuing (such notice, the “Ordinary Default Blockage Notice”
and together with the Payment Default Blockage Notice, the “Blockage Notices”),
the Company shall not make, nor shall the Holder accept, any payments (whether
in cash, securities or other property but excluding any amounts which are setoff
pursuant to the provisions of this Note against the outstanding principal amount
and accrued but unpaid interest on this Note) of principal, interest or other
amounts due or past due (other than reasonable fees and expenses in connection
with amendments, waivers and forbearances) until, in the case of clause (b)(i)
above, the Payment Default no longer exists and in the case of clause (b)(ii),
the earlier of (x) the cessation of such event of default or (y) 180 days after
the receipt of the applicable Ordinary Default Blockage Notice by the Holder.
The Holder shall immediately deliver any Blockage Notice that it receives to the
Company. The Holder shall not be required to honor more than four (4) Ordinary
Default Blockage Notices, and no Ordinary Default Blockage Notice shall be
effective unless 270 days have passed since the last notice for an Ordinary
Default.

 

(c) Any amendment or modification of the terms of Sections 1, 2 or 3 of this
Note shall not be effective unless each holder or transferee of Superior Debt
(or the Designated Holder on behalf of such holder as provided in the applicable
Superior Debt Documents) so consents in writing.

 

(d) If, notwithstanding the provisions of Section 3 of this Note, any payment or
distribution of any character (whether in cash, securities or other property but
excluding any amounts which are setoff pursuant to the provisions of this Note
against the outstanding principal amount and accrued but unpaid interest on this
Note) or any security shall be received by the Holder in contravention of this
Section 3 and before all the Superior Debt (other than contingent indemnity
obligations) shall have been paid in full in cash, such payment, distribution or
security shall be held in trust for the benefit of, and shall be immediately
paid over or delivered or transferred to, the Designated Holder for application
first for the payment in full of the obligations under the Senior Credit
Agreement and thereafter according to the priorities of other Superior Debt and
ratably among the holders of such other class of Superior Debt. Any such
payments received by the holder of this Note and delivered to the holders of the
Superior Debt shall be deemed not to be a payment on this Note for any reason
whatsoever and the indebtedness under this Note shall remain as if such
erroneous payment had never been paid by the Company or received by the Holder.
In the event of the failure of Holder to endorse or assign any such payment,
distribution or security, each holder of any Superior Debt is hereby irrevocably
authorized to endorse or assign the same.

 

(e) No present or future holder of Superior Debt shall be prejudiced in its
right to enforce the provisions of Section 3 of this Note by any act or failure
to act on the part of the Company.

 

2



--------------------------------------------------------------------------------

(f) From and after the date of the receipt of any Blockage Notice by the Holder
pursuant to the terms of this Section 3 (each of the events giving rise to the
Blockage Notice or such Event of Default, a “Blockage Event”), the Holder shall
not take or continue any action, or exercise or continue to exercise any rights,
remedies or powers under the terms of this Note, or exercise or continue to
exercise any other right or remedy at law or equity that the Holder might
otherwise possess, to collect any amount due and payable in respect of this
Note, including, without limitation, the acceleration of this Note, the
commencement of any foreclosure on any lien or security interest, the filing of
any petition in bankruptcy or the taking advantage of any other insolvency law
of any jurisdiction (and shall discontinue and cease any such actions including
if this Note has already been accelerated, the Holder will, immediately upon
becoming aware of the occurrence of such Blockage Event, rescind such
acceleration), until:

 

  (i) the Superior Debt (other than contingent indemnity obligations) shall have
been fully and finally paid (in cash) and all lending commitments under the
Senior Credit Agreement shall have terminated;

 

  (ii) the occurrence of an Insolvency Event;

 

  (iii) the written consent of the applicable requisite holders of Superior Debt
terminating the Blockage Notice;

 

  (iv) the Event of Default giving rise to the Blockage Notice shall have been
cured or waived; or

 

  (v) a period of 180 days commencing on the date of the Ordinary Default
Blockage Notice, if applicable, shall have elapsed.

 

Notwithstanding the foregoing or any permissible action taken by the Holder, the
Holder shall not be entitled to receive any payment in contravention of the
other provisions of this Section 3 before all Superior Debt (other than
contingent indemnity obligations) shall have been paid in full in cash and all
lending commitments under the Senior Credit Agreement shall have terminated, but
shall be entitled to (a) file proofs of claim and other similar actions
(provided, however, that if the Holder has not filed a proof claim within five
(5) days of the bar for such filing, the holders of the Superior Debt may file
such proof of claim), (b) vote its claims with respect to the obligations under
this Note in any bankruptcy proceeding as long as the rights of any holder of
Superior Debt are not adversely affected and (c) retain distribution of
securities that are subordinated on substantially the same terms hereof.

 

(g) If any payment or distribution to which Holder would otherwise have been
entitled but for the provisions of this Section 3 shall have been applied,
pursuant to the provisions of this Section 3, to the payment of Superior Debt,
then and in such case and to such extent, the Holder following payment in full
in cash of the Superior Debt (other than contingent indemnity obligations) and
the termination of all lending commitments under the Senior Credit Agreement
shall be entitled to receive any and all further payments or distributions
applicable to Superior Debt, and following payment in full in cash of the
Superior Debt (other than contingent indemnity obligations), shall be subrogated
to the rights of the holders of the Superior Debt to receive distributions
applicable to the Superior Debt, in each case until this Note shall have been
paid in full in cash or such other consideration acceptable to the Holder in its
sole discretion. If the Holder has been subrogated to the rights of the holders
of Superior Debt due to the operation of this Section 3(j), the Company agrees
to take all such reasonable actions as are requested by the

 

3



--------------------------------------------------------------------------------

Holder in order to cause the Holder to obtain payments from the Company with
respect to such subrogation rights as soon as possible.

 

(h) The provisions of this Section 3 are solely for the purpose of defining the
relative rights of the holders of Superior Debt, on the one hand, and the Holder
on the other, against the Company and its assets, and nothing herein is intended
to or shall impair, as between the Company and the Holder, the obligations of
this Company under this Note, to pay to the Holder the principal and interest on
this Note as and when they become due and payable in accordance with their
terms, or is intended to or will affect the relative rights of the Holder and
creditors of the Company other than the holders of the Superior Debt, nor,
except as provided in this Section 3, will anything herein or therein prevent
the Holder from exercising all remedies otherwise permitted under this Note
subject to the rights, if any, under this Section 3 of the holders of Superior
Debt in respect of cash, property or securities of the Company received upon the
exercise of any such remedy and subject to this Section 3. The provisions of
this Section 3 are for the benefit of the holders of Superior Debt, and may be
enforced by, the Designated Holder.

 

(i) This Note is on a parity with the Company’s 8 3/4% Senior Subordinated Notes
due 2008.

 

4. [Reserved.]

 

5. Events of Default.

 

(a) Definition. For purposes of this Note, an “Event of Default” shall be deemed
to have occurred if:

 

  (i) the Company fails to pay when due and payable (whether at maturity or
otherwise) the principal payment on this Note, together with accrued and unpaid
interest thereof, within five (5) business days after the due date thereof;

 

  (ii) the Company breaches any term of this Note and fails to remedy the same
within thirty (30) days following receipt of notice of such breach from the
Holder or an event of default shall have occurred under the Investor Note;

 

  (iii) an Insolvency Event occurs; or

 

  (iv) the Superior Debt has become due and payable in full by acceleration
prior to maturity.

 

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.

 

(b) Consequences of Events of Default. Subject to Section 3:

 

  (i) If any Event of Default of the type described in Section 5(a)(i), Section
5(a)(ii) or Section 5(a)(iv) has occurred and is continuing, the Holder may
declare all or any portion of the outstanding principal amount of this

 

4



--------------------------------------------------------------------------------

Note (together with all accrued interest thereon and all other amounts due and
payable with respect thereto) to be immediately due and payable and may demand
immediate payment of all or any portion of the outstanding principal amount of
this Note (together with all such other amounts then due and payable). If the
Holder demands immediate payment of all or any portion of this Note, the Company
shall immediately pay to the Holder all amounts due and payable with respect to
this Note.

 

  (ii) If an Event of Default of the type described in Section 5(a)(iii) has
occurred, the aggregate principal amount of this Note (together with all accrued
interest thereon and all other amounts due and payable with respect thereto)
shall become immediately due and payable without any action on the part of the
Holder, and the Company shall immediately pay to the Holder all amounts due and
payable with respect to this Note.

 

  (iii) The Holder shall also have any other rights which it may have pursuant
to applicable law.

 

  (iv) The Company hereby waives diligence, presentment, protest and demand and
notice of protest and demand, dishonor and nonpayment of this Note, and
expressly agrees that this Note, or any payment thereunder, may be extended from
time to time and that the Holder may accept security for this Note or release
security for this Note, all without in any way affecting the liability of the
Company hereunder.

 

6. Covenants.

 

(a) As long as any amount of principal or accrued interest is owed under this
Note, the Company shall deliver to Holder (i) a quarterly, unaudited
consolidated balance sheet of the Company and its subsidiaries and related
statements of income and cash flows for the period then ending no later than
sixty (60) days following the end of each fiscal quarter starting with the
fiscal quarter ending on April 2, 2005, in each case prepared in conformity with
U.S. generally accepted accounting principles (subject to the absence of
footnote disclosures and year-end adjustments) and (ii) an annual, audited
consolidated balance sheet of the Company and its Subsidiaries and related
statements of financial income and cash flows for the period then ending no
later than one hundred twenty (120) days following the end of each fiscal year
starting with the fiscal year ending on July 2, 2005; provided that the Company
shall not have any obligation under this Section 6(a) during any period in which
the Company is subject to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended.

 

(b) Upon prior written notice to the Company, the Company shall permit Holder,
at Holder’s sole cost and expense, to have access to its employees and those of
its Subsidiaries at reasonable times and places during regular business hours.
The Company shall have the right to designate a representative to accompany any
representative of Holder during any such meeting, and the Company shall have the
right to have its representative present during any discussions by the Holder
with any employee of Company or its Subsidiaries.

 

(c) The Company shall not, and shall not permit any of its Subsidiaries to,
declare, redeem or make any distribution or payment or other distribution of
cash on account of any equity interest in such Person, except (i) that the
foregoing shall not restrict the ability of any Subsidiary

 

5



--------------------------------------------------------------------------------

of the Company to make any payment or distribution, or take any of the actions,
referred to in Section 4.05 of the Indenture, dated as of January 23, 1998 (the
“Indenture”), between the Company and IBJ Schroder Bank & Trust Company, as
trustee, and (ii) for any of the foregoing permitted pursuant to the terms of
any Superior Debt Agreement.

 

(d) The Company shall not, and shall not permit any of its Subsidiaries to, make
any payment with respect to any Other Debt, except (i) that the foregoing shall
not restrict the ability of any Subsidiary of the Company to make any payment or
distribution, or take any of the actions, referred to in Section 4.05 of the
Indenture and (ii) for any such payment permitted pursuant to the terms of any
Superior Debt Agreement.

 

7. Amendment and Waiver. Except as otherwise expressly provided herein
(including, without limitation, Section 3(c)), the provisions of this Note may
be amended only with the consent of the Company and the Holder, and the Company
may take any action prohibited under this Note, or omit to perform any act
required to be performed by it under this Note, only if the Company has obtained
the written consent of the Holder.

 

8. Costs of Collection. Subject to Section 3, in the event any amount due and
owing is not paid when due at any stated or accelerated maturity, the party
owing such amount shall pay, in addition to such amount, all reasonable
out-of-pocket costs of collection of the collecting party, including the
collecting party’s reasonable out-of-pocket attorneys’ fees. Subject to Section
3, during such time as an Event of Default under the terms and conditions of
this Note shall be continuing, the Company shall pay to the Holder all
reasonable out-of-pocket costs and expenses incurred by the Holder in enforcing
its rights under this Note as a result of such Event of Default.

 

9. Usury Savings Clause. The Company and the Holder intend to comply at all
times with applicable usury laws. If at any time such laws would render usurious
any amounts due under this Note under applicable law, then it is the Company’s
and the Holder’s express intention that the Company not be required to pay
interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 9 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the principal balance of this Note, and the
provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.

 

10. Definitions. For purposes of this Note, the following capitalized terms have
the following meaning:

 

“Affiliate” of any Person means a Person that directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, the first Person. For purposes of this definition, the term “control”,
“controlled by” or “under common control with” means the power, direct or
indirect, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise.

 

“Designated Holder” means the “Administrative Agent” under the Senior Credit
Agreement or any such Person designated by the lenders under the Senior Credit
Agreement or, if no Senior Credit Agreement then exists and all obligations
thereunder have been paid in full in cash, by any such Person designated by the
holders of Superior Debt. For the avoidance of doubt, the “Administrative Agent”
under the Senior Credit Agreement shall act solely as an agent of the “Lenders”
under the Senior Credit Agreement and nothing contained in this Note (including,
without limitation, its designation as “Designated Holder” hereunder), whether
express or implied, is intended to or shall be so construed as to

 

6



--------------------------------------------------------------------------------

impose upon the Administrative Agent under the Senior Credit Agreement any
obligation or duty towards, or relationship of any agency or trust with or for,
any other holder of Superior Debt, the Holder, the Company or any Guarantor.

 

“Insolvency Event” means the occurrence of any of the following: (i) the Company
makes a general assignment for the benefit of creditors; (ii) an order, judgment
or decree is entered adjudicating the Company bankrupt or insolvent; (iii) any
order for relief with respect to the Company is entered under the Federal
Bankruptcy Code; (iv) the Company petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of the Company or of
any substantial part of the assets of the Company, or commences any proceeding
relating to the Company under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or (v) any such petition or application is filed, or any such
proceeding is commenced, against the Company and not dismissed or stayed within
60 days.

 

“Other Debt” means all principal of, premium (if any), interest (including,
without limitation, interest accruing or that would have accrued but for the
filing of a bankruptcy, reorganization or other insolvency proceeding whether or
not such interest constitutes an allowable claim in such proceeding) on, and any
and all other fees, expense reimbursement obligations, and other amounts due
pursuant to the terms of all agreements, documents and instruments providing
for, creating, securing or evidencing or otherwise entered into in connection
with (i) indebtedness for borrowed money of the Company (including, without
limitation, guarantees and other contingent obligations with respect to
indebtedness for borrowed money of its Subsidiaries) of the type typically held
by commercial banks, investment banks, insurance companies and other recognized
lending institutions, entities and funds, whether now outstanding or hereafter
created, incurred, assumed or guaranteed which is not Superior Debt, (ii)
obligations evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, of the type typically held by
commercial banks, investment banks, insurance companies and other recognized
lending institutions or entities, whether now outstanding or hereafter created,
incurred, assumed or guaranteed which is not Superior Debt (together with
renewals, extensions, refundings, refinancings, deferrals, restructurings,
amendments and modifications of the items described in (i) or (ii) above).

 

“Permitted Assign” means (i) any Affiliate of the Holder that has received an
assignment of this Note with, as long as no Event of Default has occurred and is
continuing, the consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed) and (ii) any bank or financial institution as
a pledgee that has received possession of this Note as security for the Holder’s
indebtedness for borrowed money.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Recapitalization” means any recapitalization, redemption or refinancing by the
Company or Milnot Company pursuant to which holders of the Company’s equity
securities receive a cash dividend, cash or publicly traded securities in cash
in exchange for such equity securities.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons acquire directly or indirectly
(i) equity securities of the Company or Milnot Company possessing the voting
power under normal circumstances to elect a majority of the Company’s or Milnot
Company’s board of directors, or (ii) all or substantially all of the Company’s
or Milnot Company’s assets determined on a consolidated basis (in either case,
whether by merger,

 

7



--------------------------------------------------------------------------------

consolidation, sale, issuance or transfer of the Company’s or Milnot Company’s
equity securities or sale or transfer of the Company’s or Milnot Company’s
consolidated assets or otherwise).

 

“Senior Credit Agreement” means that certain Financing Agreement, dated as of
March 23, 2004, by and among Eagle Family Foods Holdings, Inc., Eagle Family
Foods, Inc., the financial institutions from time to time party there to,
Fortress Credit Opportunities, ILP, as collateral agent for the Lenders, and
Congress Financial Corporation (Central), as administrative agent for the
Lenders, as such Financing Agreement has been and may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

“Superior Debt” means any and all obligations of the Company and its
Subsidiaries arising under the Senior Credit Agreement and each document related
thereto or executed in connection therewith together with amendments and
modifications thereof and including in all events any extensions, refinancings
or restructurings thereof.

 

“Superior Debt Agreements” shall mean the Senior Credit Agreement and each
document related thereto or executed in connection therewith.

 

11. Cancellation. Immediately after all principal and accrued interest at any
time owed on this Note has been indefeasibly paid in full, this Note shall be
automatically canceled and the Holder shall immediately surrender this Note to
the Company for cancellation. After cancellation of this Note, this Note shall
not be reissued.

 

12. Payments; Place of Payment. All payments to be made to the Holder shall be
made in the lawful money of the United States of America in immediately
available funds. Payments of principal and interest shall be delivered to the
Holder at the address of the Holder set forth on the Company’s records or at
such other address as is specified by prior written notice by the Holder to the
Company.

 

13. Governing Law. All questions concerning the construction, validity and
interpretation of this Note will be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of New York.

 

14. Business Days. If any payment is due, or any time period for giving notice
or taking action expires, on a day which is a Saturday, Sunday or legal holiday
in the State of New York or the State of Illinois, the payment shall be due and
payable on, and the time period shall automatically be

 

8



--------------------------------------------------------------------------------

extended to, the next business day immediately following such Saturday, Sunday
or legal holiday, and interest shall continue to accrue at the required rate
hereunder until any such payment is made.

 

15. [Reserved]

 

16. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Note shall be in writing
and shall be deemed to have been given (a) when delivered personally to the
recipient, (b) when sent to the recipient by telecopy (receipt electronically
confirmed by sender’s telecopy machine) if during normal business hours of the
recipient, otherwise on the next business day, (c) one business day after the
date when sent to the recipient by reputable express courier service (charges
prepaid), or (d) seven business days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands and other communications shall be sent to the Holder and
to the Company at the addresses indicated below:

 

If to the Holder:    Dairy Farmers of America, Inc.      10220 North Ambassador
Drive      Kansas City, MO 64153      Attention: Gerald L. Bos      Facsimile
No.: 816-801-6451 With a copy to:    Dairy Farmers of America, Inc. (which shall
not    10220 North Ambassador Drive constitute notice)    Kansas City, MO 64153
     Attention: David Geisler      Facsimile No.: 816-801-6441 If to the
Company:    Eagle Family Foods, Inc.      735 Taylor Road, Suite 200     
Gahanna, OH 43230      Attention: Craig Steinke      Facsimile No.: (614)
501-4423 With a copy to:    Willkie Farr & Gallagher LLP (which shall not
constitute notice)    787 Seventh Avenue      New York, NY 10019      Attention:
Steven J. Gartner, Esq.      Facsimile No. (212) 728-9222

 

or to such other address as either party hereto may, from time to time,
designate in writing delivered pursuant to the terms of this section.

 

* * * * *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and delivered this Secured
Subordinated Promissory Note on the date first above written.

 

EAGLE FAMILY FOODS, INC. By:  

/s/ Craig Steinke

--------------------------------------------------------------------------------

Name:   Craig Steinke Its:   President and CEO

 

Acknowledged and agreed: DAIRY FARMERS OF AMERICA, INC. By:  

/s/ Gerald L. Bos

--------------------------------------------------------------------------------

Name:   Gerald L. Bos Its:   CFO

 

10